DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-18 and 20-21 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 04/21/22 (related to the 103 rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.

Applicant's arguments filed on 04/21/22 (related to the 101 rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 8-9, that the claims are directed to a practical application of a judicial exception because they are directed to an improvement to the functioning of the computer itself and a technical solution to a technical problem.
Examiner respectfully disagrees with Applicant’s arguments. The amended limitations in their respective claims, are directed, in part, to select a user based at least on the skill score. The skill score is initially provided by a first user and updated over time based on new data. Also, the skill score is verified by a second user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. The “routing based on a skill score” is a form of personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The additional elements are merely used to: collect data from a user (e.g. self-evaluation skill score, number of support cases handled by the user), analyze the data (e.g. determine a skill score and verify the skill score by a second user), and display certain results (e.g. route the request to the user that has the highest score). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The claims do not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting a user from a plurality of users based at least on the skill score.
Applicant states, on page 10, that the claims are directed to a practical application of a judicial exception because they are directed to improving the functioning of information technology infrastructure and addressing technical problems associated with technical hardware or software products in an efficient, reliable manner.
Examiner respectfully disagrees with Applicant’s arguments. An “intelligent routing system to route request for a feature of a product” and an “audit of a self-evaluation score to update skill scores over time” are considered a well-understood, routine, conventional activity. The limitation of “selectively audit self-evaluation scores of features” is merely “filtering content” and does not improve the technology. Also, claim 1 fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself.
Claim 11 recites similar features. Claims 2-10, 12-18, and 20-21 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claims 1 and 11.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for determining a skill score for routing support cases, the method comprising: (a) receiving a self-evaluation skill score from a user for each feature of a plurality of features of one or more products for which the user provides support, the self-evaluation skill score assigned by the user based on an evaluation by the user of the user's ability to provide support for each feature of the plurality of features; (b) detecting a discrepancy between the self-evaluation skill score received from the user for a first feature of the plurality of features and feedback received for support cases comprising the first feature that are closed by the user; (c) selecting the first feature to audit responsive to detecting the discrepancy; (d) receiving, responsive to the audit, from a second user different from the user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user; (e) identifying a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature of the plurality of features and have a status of closed; (f) determining a case-based skill score of the user for each feature of the plurality of features based at least on the number of support cases that are closed by the user for each feature of the plurality of features;  (g determining a skill score of the user for each feature of the plurality of features based on at least the self-evaluation skill score of the user for each feature of the plurality of features and the case-based skill score of the user for each feature of the plurality of features, wherein the self-evaluation skill score for the first feature of the plurality of features completed  the audit; (h) selecting, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and (i) routing the request to the user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. The “routing based on a skill score” is a form of personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: by a device via a user interface.
The device is merely used to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; detect a discrepancy; select the first feature to audit; receive, from a second user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user; identify, a number of support cases handled by the user; determine a case-based skill score of the user for each feature of the plurality of features based at least on the number of support cases that are closed by the user for each feature of the plurality of features; determine a skill score of the user for each feature of the plurality of features based on at least the self-evaluation skill score of the user for each feature of the plurality of features and the case-based skill score of the user for each feature of the plurality of features; and select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user (Paragraph 0005). Also, the device is merely used to audit a self-evaluation score (Paragraph 0006). The user interface is merely used to receive a self-evaluation score for each feature of a product and a confirmation or a modification of the self-evaluation score (Paragraphs 0005-0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “device” and “user interface” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting a user from a plurality of users based at least on the skill score. The specification shows that the device is merely used to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; detect a discrepancy; select the first feature to audit; receive, from a second user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user; identify, a number of support cases handled by the user; determine a case-based skill score of the user for each feature of the plurality of features based at least on the number of support cases that are closed by the user for each feature of the plurality of features; determine a skill score of the user for each feature of the plurality of features based on at least the self-evaluation skill score of the user for each feature of the plurality of features and the case-based skill score of the user for each feature of the plurality of features; and select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user (Paragraph 0005). Also, the device is merely used to audit a self-evaluation score (Paragraph 0006). The user interface is merely used to receive a self-evaluation score for each feature of a product and a confirmation or a modification of the self-evaluation score (Paragraphs 0005-0006). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 11
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 11 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 11 recites: A system for determining a skill score for routing support cases, the system comprising to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support, the self-evaluation skill score assigned by the user based on an evaluation by the user of the user's ability to provide support for each feature of the plurality of features; detect a discrepancy between the self-evaluation skill score received from the user for a first feature of the plurality of features and feedback received for support cases comprising the first feature that are closed by the user; select the first feature to audit responsive to the detection of the discrepancy; receive, responsive to the audit, from a second user different from the user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user; identify a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature of the plurality of features and have a status of closed; determine a case-based skill score of the user for each feature of the plurality of features based at least on the number of support cases that are closed by the user for each feature of the plurality of features; determine a skill score of the user for each feature of the plurality of features based on at least the self-evaluation skill score of the user for each feature of the plurality of features and the case-based skill score of the user for each feature of the plurality of features, wherein the self- evaluation skill score for the first feature of the plurality of features completed the audit; select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. The “routing based on a skill score” is a form of personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 11 includes additional elements: a device; a processor; a memory; a user interface.
The device is merely used to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; detect a discrepancy; select the first feature to audit; receive, from a second user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user; identify, a number of support cases handled by the user; determine a case-based skill score of the user for each feature of the plurality of features based at least on the number of support cases that are closed by the user for each feature of the plurality of features; determine a skill score of the user for each feature of the plurality of features based on at least the self-evaluation skill score of the user for each feature of the plurality of features and the case-based skill score of the user for each feature of the plurality of features; and select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user (Paragraph 0005). Also, the device is merely used to audit a self-evaluation score (Paragraph 0006). The processor is merely used to execute instructions (Paragraph 0030). The memory is merely used to store instructions (Paragraph 0030). The user interface is merely used to receive a self-evaluation score for each feature of a product and a confirmation or a modification of the self-evaluation score (Paragraphs 0005-0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting a user from a plurality of users based at least on the skill score. The specification shows that the device is merely used to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; detect a discrepancy; select the first feature to audit; receive, from a second user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user; identify, a number of support cases handled by the user; determine a case-based skill score of the user for each feature of the plurality of features based at least on the number of support cases that are closed by the user for each feature of the plurality of features; determine a skill score of the user for each feature of the plurality of features based on at least the self-evaluation skill score of the user for each feature of the plurality of features and the case-based skill score of the user for each feature of the plurality of features; and select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user (Paragraph 0005). Also, the device is merely used to audit a self-evaluation score (Paragraph 0006). The processor is merely used to execute instructions (Paragraph 0030). The memory is merely used to store instructions (Paragraph 0030). The user interface is merely used to receive a self-evaluation score for each feature of a product and a confirmation or a modification of the self-evaluation score (Paragraphs 0005-0006). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 3-4, and 13-14 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the user is one of a support engineer or a technical support person and the second user is one of a supervisor or a technical lead to the user; and wherein the case-based skill score for each feature is increased by an increase in the number of support cases comprising the feature closed by the user. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 2, 5, 7-10, 12, 15, and 17-18, and 20 are not directed to additional abstract ideas, but are directed to additional functions for the non-abstract claim elements. The non-abstract claim elements are: a device and a user interface. The device is further used to: receive a customer-based skill score of the user from a customer associated with the request; update the skill score of the user based at least on the customer-based skill score; select the user based on the skill score being higher than one or more skill scores of one or more other users of the plurality of users for the feature and availability of the user; receive the request identifying the feature of the product selected by a customer from the plurality of features; and update the skill score of the user responsive to both the number of support cases comprising the feature closed by the user and changes to a customer-based skill score received by customers associated with the number of support cases. The user interface is further used to receive one of the confirmation or the modification of the self-evaluation skill score of the user for each feature as a result of the audit of the self-evaluation skill score of the user by the second user. Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 6 and 16 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is an electronic-based survey. The electronic-based survey is merely used to receive a customer-based skill score (Paragraph 0007). The electronic-based survey is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it to calculate a skill score. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 21 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a machine learning. The machine learning is merely used to downgrade or decrease the based on discrepancies (Paragraph 0063). The machine learning is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the machine learning is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US 2020/0160252 A1), in view of Coletta et al. (US 2017/0344927 A1), in further view of Gatti et al. (US 2013/0111488 A1).
Regarding claim 1 (Currently Amended), Sahni et al. discloses a method for determining a skill score for routing support cases (Paragraph 0019, FIG. 1 is an illustration of the design hierarchy of a system and method for providing a multi-dimensional human resource allocation advisor, in accordance with one embodiment; Paragraph 0089, The decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score), the method comprising: 
(a) receiving, by a device via a user interface (Paragraph 0394, computer device; Paragraph 0045, FIGS. 17A, 17B, 17C, 17D, 17E, 17F, and 17G are specific illustrative examples of user interface screens), a self-evaluation skill score from a user for each feature of a plurality of features of one or more products for which the user provides support, the self-evaluation skill score assigned by the user based on an evaluation by the user of the user's ability to provide support for each feature of the plurality of features (Figure 2A, item 203, Obtain Initial Employee Skill Set Data; Paragraph 0109, In one embodiment, at OBTAIN INITIAL EMPLOYEE SKILL SET DATA OPERATION 203, the initial employee skill set data is obtained from one or more sources including, but not limited to, one or more of: the employees themselves, and/or the employees' employment records, and/or the employees' HR records, and/or public records of certifications and schooling, and/or employee accounts with professional social media sites, and/or general social media sites, and/or any other source of initial, self-reported/declared, and/or relatively static initial employee skill set data, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing; Paragraph 225, As discussed in more detail below, the initial employee skill set data included in the illustrative initial employee/engineer skill profile of FIG . 4A is used to generate part of normalized employee skill set vector data discussed below in accordance with one embodiment; Applicant states, in paragraph 0058, that the score can refer to a number, value, letter, alphanumeric character, symbol or other indicator of a level of skill at which the support engineer 270 can provide technical support for the feature of the product. Based on broadest reasonable interpretation in light of the specification, Sahni et al. discloses a “skill score” because it shows a value (e.g. number of years of experience) that indicates the level of skill of a support engineer); 
(b) detecting, by the device via a model, a discrepancy between the self-evaluation skill score received from the user for a first feature of the plurality of features and feedback received for support cases comprising the first feature that are closed by the user (Paragraph 0069, In one embodiment, the initial employee skill set data includes, but is not limited to, self-declared and reported skill set information from the employees themselves; Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated “on the job” acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0071, In one embodiment, employee skill set consolidation is then performed based on a multi-dimensional analysis of the aggregated employee initial employee skill set data, the employees' dynamic employee skill set data, and other employee data such as, but not limited to, Human Resources (HR) and other employee records data, to generate aggregated employee skill set data, and to dynamically update the aggregated employee skill set data once it is generated; Paragraph 0258, The aggregated employee skill set data 323 in enterprise ML database 320 is dynamically updated by pre-processing module 351 on a periodic basis, and/or as new data becomes available; Examiner notes that when the model receives new data, the model dynamically detects discrepancies and updates the skill score); 
(c) selecting, by the device, the first feature to audit responsive to detecting the discrepancy (Paragraph 0069, In one embodiment, the initial employee skill set data includes, but is not limited to, self-declared and reported skill set information from the employees themselves; Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated “on the job” acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0071, In one embodiment, employee skill set consolidation is then performed based on a multi-dimensional analysis of the aggregated employee initial employee skill set data, the employees' dynamic employee skill set data, and other employee data such as, but not limited to, Human Resources (HR) and other employee records data, to generate aggregated employee skill set data, and to dynamically update the aggregated employee skill set data once it is generated; Paragraph 0258, The aggregated employee skill set data 323 in enterprise ML database 320 is dynamically updated by pre-processing module 351 on a periodic basis, and/or as new data becomes available; Examiner notes that the model can audit a self-evaluation as it  dynamically detects discrepancies and updates the skill score);
(d) …;
(e) identifying, by the device (Paragraph 0394, computer device), a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature of the plurality of features and have a status of closed (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0300, As also seen in FIG. 9B, the skill normalizing accomplished at block 903, in one embodiment using Min-Max Normalization or any other normalization algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in normalized skill data including: employee name data 931 indicating the name of the employee under consideration; normalized cases owned and closed data 933 indicating the normalization factor/score for the total number of cases owned and closed by the employee for the feature under consideration); 
(f) determining, by the device (Paragraph 0394, computer device), a case-based skill score of the user for each feature of the plurality of features based at least on the number of support cases that are closed by the user for each feature of the plurality of features (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0085, In one embodiment, the output of the machine learning model is raw ranked skill matched employee recommendation data. In one embodiment, the raw ranked skill matched employee recommendation data includes data representing the employees matched, or most closely matched, to the new case using the machine learning model; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score; Paragraph 0300, As also seen in FIG. 9B, the skill normalizing accomplished at block 903, in one embodiment using Min-Max Normalization or any other normalization algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in normalized skill data including: employee name data 931 indicating the name of the employee under consideration; normalized cases owned and closed data 933 indicating the normalization factor/score for the total number of cases owned and closed by the employee for the feature under consideration); 
(g) determining, by the device (Paragraph 0394, computer device), a skill score of the user for each feature of the plurality of features based on at least the self-evaluation skill score of the user for each feature of the plurality of features and the case-based skill score of the user for each feature of the plurality of features (Paragraph 0068, In one embodiment, a multi-dimensional human resource allocation adviser, and a system/method for providing multi-dimensional human resource allocation recommendations, is provided. In one embodiment, the multi-dimensional human resource allocation adviser, and system for providing multi-dimensional human resource allocation recommendations, integrates with one or more employee skill set data sources to obtain, process, aggregate, and normalize both initial employee skill set data and dynamic aggregated “on the job” acquired employee skill set data from those sources; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score; Paragraph 0300, As also seen in FIG. 9B, the skill normalizing accomplished at block 903, in one embodiment using Min-Max Normalization or any other normalization algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in normalized skill data including: employee name data 931 indicating the name of the employee under consideration; normalized cases owned and closed data 933 indicating the normalization factor/score for the total number of cases owned and closed by the employee for the feature under consideration), wherein the self-evaluation skill score for the first feature of the plurality of features completed the audit (Paragraph 0071, In one embodiment, employee skill set consolidation is then performed based on a multi-dimensional analysis of the aggregated employee initial employee skill set data, the employees' dynamic employee skill set data, and other employee data such as, but not limited to, Human Resources (HR) and other employee records data, to generate aggregated employee skill set data, and to dynamically update the aggregated employee skill set data once it is generated; Paragraph 0300, As also seen in FIG. 9B, the skill normalizing accomplished at block 903, in one embodiment using Min-Max Normalization or any other normalization algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in normalized skill data including: employee name data 931 indicating the name of the employee under consideration; normalized cases owned and closed data 933 indicating the normalization factor/score for the total number of cases owned and closed by the employee for the feature under consideration; Applicant’s specification, in paragraphs 0045-0048, states that an audit process includes monitoring the self-evaluation skill score and updating a skill score when there’s a discrepancy. Based on broadest reasonable interpretation in light of the specification, Sahni et al. discloses an “audit” because the invention updates the skill score when there’s a discrepancy in the performance of the worker); 
(h) [identifying], by the device (Paragraph 0394, computer device) responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation); 
and (i) routing, by the device, the request to the user (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation).
Although Sahni et al. discloses updating a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user (Paragraph 0069-0071 & 0258, automatically updating a skill score using ML), Sahni et al. does not specifically disclose receiving, responsive to the audit, from a second user different from the user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user.
However, Coletta et al. discloses (b) detecting, by the device via a model, a discrepancy between the self-evaluation skill score received from the user for a first feature of the plurality of features and feedback received for support cases comprising the first feature that are closed by the user (Paragraph 0071, As shown by reference number 545, cloud server 220 causes client device 210-2 to provide an validation user interface for displace. The validation user interface includes information identifying the role and a set of calculated proficiency levels based on being assigned to the role and utilizing skills during completion of assignments related to the role. Cloud server 220 may receive validation information indicating that the calculated proficiency levels are accurate for the employee (e.g., based on a review by a supervisor). In another example, cloud server 220 may generate an updated employee profile without requiring validation. As shown by reference number 550, cloud server 220 causes client device 210-3 to provide the updated employee profile and a skill proficiencies report for display.);
(c) selecting, by the device, the first feature to audit responsive to detecting the discrepancy (see Figure 5B and related text in Paragraph 0071, As shown by reference number 545, cloud server 220 causes client device 210-2 to provide an validation user interface for displace. The validation user interface includes information identifying the role and a set of calculated proficiency levels based on being assigned to the role and utilizing skills during completion of assignments related to the role. Cloud server 220 may receive validation information indicating that the calculated proficiency levels are accurate for the employee (e.g., based on a review by a supervisor). In another example, cloud server 220 may generate an updated employee profile without requiring validation. As shown by reference number 550, cloud server 220 causes client device 210-3 to provide the updated employee profile and a skill proficiencies report for display);
 (d) receiving, by the device responsive to the audit, from a second user different from the user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user (see Figure 5B and related text in Paragraph 0071, As shown by reference number 545, cloud server 220 causes client device 210-2 to provide an validation user interface for displace. The validation user interface includes information identifying the role and a set of calculated proficiency levels based on being assigned to the role and utilizing skills during completion of assignments related to the role. Cloud server 220 may receive validation information indicating that the calculated proficiency levels are accurate for the employee (e.g., based on a review by a supervisor). In another example, cloud server 220 may generate an updated employee profile without requiring validation. As shown by reference number 550, cloud server 220 causes client device 210-3 to provide the updated employee profile and a skill proficiencies report for display).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify “automatically updating a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user” of the invention of Sahni et al. to further incorporate a validation step from a second user of the invention of Coletta et al. because doing so would allow a supervisor to validate information indicating that the calculated proficiency levels are accurate (See Coletta et al., Paragraph 0071). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sahni et al. discloses a ranking for the recommended employees (Paragraph 0089). However, the ranking is provided to a decision maker for final employee assignment/allocation and not used to automatically select an employee. Therefore, Sahni et al. does not specifically disclose to automatically select an employee.
However, Gatti et al. discloses (f) selecting, by the device responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from a plurality of users to support the request based at least on the skill score of the user for the feature (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline);
and (g) routing, by the device, the request to the user (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the selection of an employee of the invention of Sahni et al. to further incorporate to select and route, by the device, the highest ranked worker of the invention of Gatti et al. because doing so would allow the method to forward the task request to the highest ranked worker for subsequent completion (See Gatti et al., Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (Currently Amended), Sahni et al. discloses a system for determining a skill score for routing support cases (Paragraph 0019, FIG. 1 is an illustration of the design hierarchy of a system and method for providing a multi-dimensional human resource allocation advisor, in accordance with one embodiment; Paragraph 0089, The decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score), the system comprising: 
	a device comprising one or more processors, coupled to memory (Paragraph 0416, The present invention also relates to an apparatus or system for performing the operations described herein. This apparatus or system may be specifically constructed for the required purposes, or the apparatus or system can comprise a system selectively activated or configured/reconfigured by a computer program stored on a non-transitory computer readable medium for carrying out instructions using a processor to execute a process, as discussed or illustrated herein that can be accessed by a computing system or other device), and configured to: 
receive, via a user interface (Paragraph 0394, computer device; Paragraph 0045, FIGS. 17A, 17B, 17C, 17D, 17E, 17F, and 17G are specific illustrative examples of user interface screens), a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support, the self-evaluation skill score assigned by the user based on an evaluation by the user of the user's ability to provide support for each feature of the plurality of features (Figure 2A, item 203, Obtain Initial Employee Skill Set Data; Paragraph 0109, In one embodiment, at OBTAIN INITIAL EMPLOYEE SKILL SET DATA OPERATION 203, the initial employee skill set data is obtained from one or more sources including, but not limited to, one or more of: the employees themselves, and/or the employees' employment records, and/or the employees' HR records, and/or public records of certifications and schooling, and/or employee accounts with professional social media sites, and/or general social media sites, and/or any other source of initial, self-reported/declared, and/or relatively static initial employee skill set data, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing; Paragraph 225, As discussed in more detail below, the initial employee skill set data included in the illustrative initial employee/engineer skill profile of FIG . 4A is used to generate part of normalized employee skill set vector data discussed below in accordance with one embodiment; Applicant states, in paragraph 0058, that the score can refer to a number, value, letter, alphanumeric character, symbol or other indicator of a level of skill at which the support engineer 270 can provide technical support for the feature of the product. Based on broadest reasonable interpretation in light of the specification, Sahni et al. discloses a “skill score” because it shows a value (e.g. number of years of experience) that indicates the level of skill of a support engineer); 
detect, via a model, a discrepancy between the self-evaluation skill score received from the user for a first feature of the plurality of features and feedback received for support cases comprising the first feature that are closed by the user (Paragraph 0069, In one embodiment, the initial employee skill set data includes, but is not limited to, self-declared and reported skill set information from the employees themselves; Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated “on the job” acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0071, In one embodiment, employee skill set consolidation is then performed based on a multi-dimensional analysis of the aggregated employee initial employee skill set data, the employees' dynamic employee skill set data, and other employee data such as, but not limited to, Human Resources (HR) and other employee records data, to generate aggregated employee skill set data, and to dynamically update the aggregated employee skill set data once it is generated; Paragraph 0258, The aggregated employee skill set data 323 in enterprise ML database 320 is dynamically updated by pre-processing module 351 on a periodic basis, and/or as new data becomes available; Examiner notes that when the model receives new data, the model dynamically detects discrepancies and updates the skill score); 
select the first feature to audit responsive to detecting the discrepancy (Paragraph 0069, In one embodiment, the initial employee skill set data includes, but is not limited to, self-declared and reported skill set information from the employees themselves; Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated “on the job” acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0071, In one embodiment, employee skill set consolidation is then performed based on a multi-dimensional analysis of the aggregated employee initial employee skill set data, the employees' dynamic employee skill set data, and other employee data such as, but not limited to, Human Resources (HR) and other employee records data, to generate aggregated employee skill set data, and to dynamically update the aggregated employee skill set data once it is generated; Paragraph 0258, The aggregated employee skill set data 323 in enterprise ML database 320 is dynamically updated by pre-processing module 351 on a periodic basis, and/or as new data becomes available; Examiner notes that the model can audit a self-evaluation as it  dynamically detects discrepancies and updates the skill score);
…;
identify a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature of the plurality of features and have a status of closed (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0300, As also seen in FIG. 9B, the skill normalizing accomplished at block 903, in one embodiment using Min-Max Normalization or any other normalization algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in normalized skill data including: employee name data 931 indicating the name of the employee under consideration; normalized cases owned and closed data 933 indicating the normalization factor/score for the total number of cases owned and closed by the employee for the feature under consideration); 
determine a case-based skill score of the user for each feature of the plurality of features based at least on the number of support cases that are closed by the user for each feature of the plurality of features (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0085, In one embodiment, the output of the machine learning model is raw ranked skill matched employee recommendation data. In one embodiment, the raw ranked skill matched employee recommendation data includes data representing the employees matched, or most closely matched, to the new case using the machine learning model; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score; Paragraph 0300, As also seen in FIG. 9B, the skill normalizing accomplished at block 903, in one embodiment using Min-Max Normalization or any other normalization algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in normalized skill data including: employee name data 931 indicating the name of the employee under consideration; normalized cases owned and closed data 933 indicating the normalization factor/score for the total number of cases owned and closed by the employee for the feature under consideration); 
determine a skill score of the user for each feature of the plurality of features based on at least the self-evaluation skill score of the user for each feature of the plurality of features and the case-based skill score of the user for each feature of the plurality of features (Paragraph 0068, In one embodiment, a multi-dimensional human resource allocation adviser, and a system/method for providing multi-dimensional human resource allocation recommendations, is provided. In one embodiment, the multi-dimensional human resource allocation adviser, and system for providing multi-dimensional human resource allocation recommendations, integrates with one or more employee skill set data sources to obtain, process, aggregate, and normalize both initial employee skill set data and dynamic aggregated “on the job” acquired employee skill set data from those sources; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score; Paragraph 0300, As also seen in FIG. 9B, the skill normalizing accomplished at block 903, in one embodiment using Min-Max Normalization or any other normalization algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in normalized skill data including: employee name data 931 indicating the name of the employee under consideration; normalized cases owned and closed data 933 indicating the normalization factor/score for the total number of cases owned and closed by the employee for the feature under consideration), wherein the self-evaluation skill score for the first feature of the plurality of features completed the audit (Paragraph 0071, In one embodiment, employee skill set consolidation is then performed based on a multi-dimensional analysis of the aggregated employee initial employee skill set data, the employees' dynamic employee skill set data, and other employee data such as, but not limited to, Human Resources (HR) and other employee records data, to generate aggregated employee skill set data, and to dynamically update the aggregated employee skill set data once it is generated; Paragraph 0300, As also seen in FIG. 9B, the skill normalizing accomplished at block 903, in one embodiment using Min-Max Normalization or any other normalization algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in normalized skill data including: employee name data 931 indicating the name of the employee under consideration; normalized cases owned and closed data 933 indicating the normalization factor/score for the total number of cases owned and closed by the employee for the feature under consideration; Applicant’s specification, in paragraphs 0045-0048, states that an audit process includes monitoring the self-evaluation skill score and updating a skill score when there’s a discrepancy. Based on broadest reasonable interpretation in light of the specification, Sahni et al. discloses an “audit” because the invention updates the skill score when there’s a discrepancy in the performance of the worker); 
[identify] responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation); 
and route the request to the user (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation).
Although Sahni et al. discloses to update a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user (Paragraph 0069-0071 & 0258, automatically update a skill score using ML), Sahni et al. does not specifically disclose to receive, responsive to the audit, from a second user different from the user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user.
However, Coletta et al. discloses (b) detecting, by the device via a model, a discrepancy between the self-evaluation skill score received from the user for a first feature of the plurality of features and feedback received for support cases comprising the first feature that are closed by the user (Paragraph 0071, As shown by reference number 545, cloud server 220 causes client device 210-2 to provide an validation user interface for displace. The validation user interface includes information identifying the role and a set of calculated proficiency levels based on being assigned to the role and utilizing skills during completion of assignments related to the role. Cloud server 220 may receive validation information indicating that the calculated proficiency levels are accurate for the employee (e.g., based on a review by a supervisor). In another example, cloud server 220 may generate an updated employee profile without requiring validation. As shown by reference number 550, cloud server 220 causes client device 210-3 to provide the updated employee profile and a skill proficiencies report for display.);
(c) selecting, by the device, the first feature to audit responsive to detecting the discrepancy (see Figure 5B and related text in Paragraph 0071, As shown by reference number 545, cloud server 220 causes client device 210-2 to provide an validation user interface for displace. The validation user interface includes information identifying the role and a set of calculated proficiency levels based on being assigned to the role and utilizing skills during completion of assignments related to the role. Cloud server 220 may receive validation information indicating that the calculated proficiency levels are accurate for the employee (e.g., based on a review by a supervisor). In another example, cloud server 220 may generate an updated employee profile without requiring validation. As shown by reference number 550, cloud server 220 causes client device 210-3 to provide the updated employee profile and a skill proficiencies report for display);
 (d) receiving, by the device responsive to the audit, from a second user different from the user, one of a confirmation or a modification of the self-evaluation skill score for the first feature of the user (see Figure 5B and related text in Paragraph 0071, As shown by reference number 545, cloud server 220 causes client device 210-2 to provide an validation user interface for displace. The validation user interface includes information identifying the role and a set of calculated proficiency levels based on being assigned to the role and utilizing skills during completion of assignments related to the role. Cloud server 220 may receive validation information indicating that the calculated proficiency levels are accurate for the employee (e.g., based on a review by a supervisor). In another example, cloud server 220 may generate an updated employee profile without requiring validation. As shown by reference number 550, cloud server 220 causes client device 210-3 to provide the updated employee profile and a skill proficiencies report for display).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify “automatically update a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user” of the invention of Sahni et al. to further incorporate a validation step from a second user of the invention of Coletta et al. because doing so would allow a supervisor to validate information indicating that the calculated proficiency levels are accurate (See Coletta et al., Paragraph 0071). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sahni et al. discloses a ranking for the recommended employees (Paragraph 0089). However, the ranking is provided to a decision maker for final employee assignment/allocation and not used to automatically select an employee. Therefore, Sahni et al. does not specifically disclose to automatically select an employee.
However, Gatti et al. discloses select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from a plurality of users to support the request based at least on the skill score of the user for the feature (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline);
and route the request to the user (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the selection of an employee of the invention of Sahni et al. to further incorporate to select and route, by the device, the highest ranked worker of the invention of Gatti et al. because doing so would allow the method to forward the task request to the highest ranked worker for subsequent completion (See Gatti et al., Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 12 (Currently Amended), which are dependent of claims 1 and 11, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claims 1 and 11. Although Sahni et al. discloses updating a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user (Paragraph 0069-0071 & 0258, automatically updating a skill score using ML), Sahni et al. does not specifically disclose receiving, by the device, via the user interface, one of the confirmation or the modification of the self-evaluation skill score of the user for each feature as a result of the audit of the self-evaluation skill score of the user by the second user.
	However, Coletta et al. discloses receiving, by the device, via the user interface, one of the confirmation or the modification of the self-evaluation skill score of the user for each feature as a result of the audit of the self-evaluation skill score of the user by the second user (see Figure 5B and related text in Paragraph 0071, As shown by reference number 545, cloud server 220 causes client device 210-2 to provide an validation user interface for displace. The validation user interface includes information identifying the role and a set of calculated proficiency levels based on being assigned to the role and utilizing skills during completion of assignments related to the role. Cloud server 220 may receive validation information indicating that the calculated proficiency levels are accurate for the employee (e.g., based on a review by a supervisor). In another example, cloud server 220 may generate an updated employee profile without requiring validation. As shown by reference number 550, cloud server 220 causes client device 210-3 to provide the updated employee profile and a skill proficiencies report for display).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify “automatically updating a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user” of the invention of Sahni et al. to further incorporate a validation step from a second user of the invention of Coletta et al. because doing so would allow a supervisor to validate information indicating that the calculated proficiency levels are accurate (See Coletta et al., Paragraph 0071). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 13 (Original), which are dependent of claims 2 and 12, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claims 2 and 12. Sahni et al. discloses a self-evaluation skill score of the user for each feature (Paragraph 0109), wherein the skill score can be updated/verified by the system (Paragraph 0069-0071 & 0258, automatically updating a skill score using ML). Although the skill score can be updated/verified based on the most recent performance data, Sahni et al. does not specifically disclose an audit of the self-evaluation score of the user by a second user, wherein the second user is one of a supervisor or a technical lead to the user.
However, Coletta et al. discloses wherein the user is one of a support engineer or a technical support person and the second user is one of a supervisor or a technical lead to the user (Figure 5B, Role: Software Developer; Paragraph 0071, As shown by reference number 545, cloud server 220 causes client device 210-2 to provide an validation user interface for displace. The validation user interface includes information identifying the role and a set of calculated proficiency levels based on being assigned to the role and utilizing skills during completion of assignments related to the role. Cloud server 220 may receive validation information indicating that the calculated proficiency levels are accurate for the employee (e.g., based on a review by a supervisor). In another example, cloud server 220 may generate an updated employee profile without requiring validation. As shown by reference number 550, cloud server 220 causes client device 210-3 to provide the updated employee profile and a skill proficiencies report for display).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify “automatically updating a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user” of the invention of Sahni et al. to further incorporate a validation step from a second user of the invention of Coletta et al. because doing so would allow a supervisor to validate information indicating that the calculated proficiency levels are accurate (See Coletta et al., Paragraph 0071). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.                                                                                                                                                                                                                                                                                                                                                         
Regarding claims 4 and 14 (Previously Presented), which are dependent of claims 1 and 11, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. further discloses wherein the case-based skill score for each feature is increased by an increase in the number of support cases comprising the feature closed by the user (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; See Figure 9B and related text in Paragraphs 0298-0301, As also seen in FIG. 9B, the skill ranking accomplished at block 905, in one embodiment, using weighted or non-weighted Euclidian Distance methods, or any other ranking algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in skill ranking data including: employee name data 941 indicating the name of the employee under consideration; cases owned and closed ranking data 943 indicating the ranking for the employee under consideration for the total number of cases owned and closed by the employee for the feature under consideration; cases lead and closed ranking data 945 indicating the ranking for the employee under consideration for the total number of cases lead and closed by the employee for the feature under consideration; cases as a team member ranking data 947 indicating the ranking for the employee under consideration for the total number of cases in which the employee was a team member for the feature under consideration; and average resolution time ranking data 949 indicating the ranking for the employee under consideration for the average resolution time for all cases on which the employee worked for the feature under consideration).
Regarding claims 5 and 15 (Previously Presented), which are dependent of claims 1 and 11, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. further discloses further comprising receiving, by the device (Paragraph 0394, computer device), a customer-based skill score of the user from the customer associated with the request (Paragraph 0242, As seen in FIG. 4F, employee/engineer survey averages data 460 includes: product line data 463, indicating the product line under consideration; employee identification data 461, in this case employee name data; survey average data 465, in this case indicating the average customer review data ratings with respect to the product line under consideration for the employee over the last 3 months; and survey average data 467, in this case indicating the average customer review data ratings with respect to the product line under consideration for the employee over the last 6 months; Paragraph 0285, As seen in FIG. 8, in the specific illustrative example of FIG. 8, new case vector elements 800 include: name element 801 for data representing the name of the new case and/or client; case priority element 802 for data representing the priority of the new case; customer priority element 803 for data representing the priority of the customer/client associated with the new case; product line element 804 for data representing the product line associated with the new case; product module element 805 for data representing the product module(s) associated with the new case; type element 806 for data representing the type of case; complexity element 807 for data representing the complexity of the case; client escalation element 808 for data representing the presence or absence of client escalation being required for the new case; strategic client value element 809 for data representing if a client is a strategic client requiring special handling/treatment; client average survey element 810 for data representing the average survey score from the client associated with the new case for a defined number of last surveys; client contact average survey element 811 for data representing the average survey score from the client contact associated with the new case for a defined number of last surveys; and geo-location/time zone element 813 for data representing the geolocation and/or time zone associated with the new case).
Regarding claims 6 and 16 (Previously Presented), which are dependent of claims 5 and 15, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claims 5 and 15. Sahni et al. further discloses wherein the customer-based skill score is received via an electronic-based survey presented to the customer responsive to closing a case (Paragraph 0242, As seen in FIG. 4F, employee/engineer survey averages data 460 includes: product line data 463, indicating the product line under consideration; employee identification data 461, in this case employee name data; survey average data 465, in this case indicating the average customer review data ratings with respect to the product line under consideration for the employee over the last 3 months; and survey average data 467, in this case indicating the average customer review data ratings with respect to the product line under consideration for the employee over the last 6 months; Paragraph 0293, As noted above, in various embodiments, the dynamic employee skill set data 337 of employer database 331 for the employee associated with the matched skill set features can include, but is not limited to, data representing one or more of: average reviews and customer satisfaction input/ratings for the employee or team associated with the matched skill set feature; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score; Paragraph 0285, As seen in FIG. 8, in the specific illustrative example of FIG. 8, new case vector elements 800 include: name element 801 for data representing the name of the new case and/or client; case priority element 802 for data representing the priority of the new case; customer priority element 803 for data representing the priority of the customer/client associated with the new case; product line element 804 for data representing the product line associated with the new case; product module element 805 for data representing the product module(s) associated with the new case; type element 806 for data representing the type of case; complexity element 807 for data representing the complexity of the case; client escalation element 808 for data representing the presence or absence of client escalation being required for the new case; strategic client value element 809 for data representing if a client is a strategic client requiring special handling/treatment; client average survey element 810 for data representing the average survey score from the client associated with the new case for a defined number of last surveys; client contact average survey element 811 for data representing the average survey score from the client contact associated with the new case for a defined number of last surveys; and geo-location/time zone element 813 for data representing the geolocation and/or time zone associated with the new case).
Regarding claims 7 and 17 (Original), which are dependent of claims 5 and 15, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claims 5 and 15. Sahni et al. further discloses further comprising updating, by the device, the skill score of the user based at least on the customer-based skill score (Paragraph 0227, In one embodiment, dynamic employee skill set data 337 is obtained at the product line, product, and release or version level, based on one or more of: dynamically updated task, project, or case closure data associated with the employees, including dynamically updated average client survey or ranking data per customer/product/employee; see Figure 9C and related text in Paragraph 306, In accordance with the one illustrative example of one embodiment of FIG. 9C, normalization data table 960 shows the normalization calculation of matched skill vector elements/vectors: Total Case Closure Count--Product 963; Total Case Closure Count--Release 965; Customer Satisfaction Review (CSR) Average Score--Product 967; and CSR Average Score--Release 969 associated with Employee 1 (961) for evaluation in new case 153665.).
Regarding claims 8 and 18 (Currently Amended), which are dependent of claims 1 and 11, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. discloses further comprising …, by the device, the user based on the skill score being higher than one or more skill scores of one or more other users of the plurality of users for the feature and availability of the user (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation; Paragraph 0389, As seen in FIG. 17G, "theater recommendation filtered my recommendations" interface screen 1770 displays recommended employee data 363. As seen in FIG. 17G, in this specific example, "theater recommendation filtered my recommendations" interface screen 1770 includes a listing of recommended employees of recommended employee data 363 including employees 1771, 1773, 1775, 1777, 1779, 1781, and 1783, with top recommended employees 1771 and 1773; Paragraph 0390, Paragraph 0391, Embodiments of the present disclosure use normalized multi-dimensional employee skill set data obtained from multiple sources along with machine learning algorithms, rules and constraints filtering, regional considerations, and workload balancing, to identify and recommend employees who: have the skills required to perform the tasks associated with a new project or case, are available and have the experience to perform the tasks associated with the project or case, and are eligible to be assigned to the new project, task, or case based on client and business requirements, regional requirements, and workload balancing considerations. Therefore, embodiments of the present disclosure provide one or more technical solutions to the long-standing technical problem of effectively, efficiently, and objectively assigning the most qualified employees to specific projects and tasks).
Sahni et al. discloses a ranking for the recommended employees (Paragraph 0089). However, the ranking is provided to a decision maker for final employee assignment/allocation and not used to automatically select an employee. Therefore, Sahni et al. does not specifically disclose to automatically select an employee.
	However, Gatti et al. further comprising selecting, by the device, the user based on the skill score being higher than one or more skill scores of one or more other users of the plurality of users for the feature and availability of the user (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline; Paragraph 0061, The above-described features may be augmented by information about the availability and workload of the technicians to permit actual assignments to be automated rather than suggested).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the selection of an employee of the invention of Sahni et al. to further incorporate to select and route, by the device, the highest ranked worker of the invention of Gatti et al. because doing so would allow the method to forward the task request to the highest ranked worker for subsequent completion (See Gatti et al., Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9 (Currently Amended), which is dependent of claim 1, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claim 1. Sahni et al. further comprising receiving, by the device, the request identifying the feature of the product selected by a customer from the plurality of features (see Figure 11 and related text in Paragraph 216, In one embodiment, case intake and management system 301 further includes new case data 307. In one embodiment, new case data 307 includes, but is not limited to, data representing: the name of the task, project, or case; the name of the client for which the task, project, or case is to be performed; the priority of the task, project, or case; the priority of the client associated with the task, project, or case; the job equipment type or product line associated with the task, project, or case; any subcomponents included with the job equipment type or product line associated with the task, project, or case; the type of task, project, or case; the complexity of the task, project, or case; whether the client associated with the task, project, or case is an escalated or strategic client; the average of any survey or review data associated with the client and/or task, project, or case; the geographic location of the client and/or where the task, project, or case is to be performed; the time zone associated with the location of the client and/or where the task, project, or case is to be performed; and/or any other new case data as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as made available after the time of filing).
Regarding claims 10 and 20 (Previously Presented), which are dependent of claims 1 and 11, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. further comprising updating, by the device, the skill score of the user responsive to both the number of support cases comprising the feature closed by the user and changes to a customer-based skill score received by customers associated with the number of cases (Paragraph 0227, In one embodiment, dynamic employee skill set data 337 is obtained at the product line, product, and release or version level, based on one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; and dynamically updated task, project, or case closure data associated with the employees, including dynamically updated average client survey or ranking data per customer/product/employee; Paragraph 0257, In one embodiment, pre-processing module 351 obtains and processes all, or part of, the initial employee skill set data 335, the employee dynamic skill set data 337, and the employee HR data 333 employee skill set based on a multi-dimensional analysis of the aggregated initial employee skill set data 335, the employee dynamic skill set data 337, and the employee HR data 333 to generate aggregated employee skill set data 323 for each employee of the employer business and dynamically update the aggregated employee skill set data 323 on a periodic basis, and/or as new data becomes available).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US 2020/0160252 A1), in view of Coletta et al. (US 2017/0344927 A1), in further view of Gatti et al. (US 2013/0111488 A1) and Avila (US 2021/0090000 A1).
Regarding claim 21 (Currently Amended), which is dependent of claim 1, the combination of Sahni et al., Coletta et al., and Gatti et al. discloses all the limitations in claim 1. Although Sahni et al. discloses updating a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user (Paragraph 0069-0071 & 0258, automatically updating a skill score using ML), Sahni et al. does not specifically disclose how the machine learning is trained.
However, Avila discloses selecting, by the device (Figure 1, item 116, Computing System), the first feature of the plurality of features to audit using the model trained with machine learning to reduce computing resource consumption relative to auditing the plurality of features (Paragraph 0030, Also, objectively determining a skill level of a human resource may present a technically challenging problem because a credential of the human resource may not accurately represent their actual skill level and the skill level of the human resource may change over time. Moreover, determining the time it takes to complete issues having a certain complexity by an assignee having a certain skill level may also be technically challenging; Paragraph 0035, The machine learning model may be trained to update a skill level of an assignee based on the amount of time it takes the assignee to complete and issue having a certain workpoint. Further, the tracking application may monitor an amount of time assignees of certain skill levels (e.g., expert, entry level, junior level, etc.) take to complete issues having certain workpoints, and the machine learning model may be trained to modify expected time allotments to complete those types of issues based on the monitored amount of time; Paragraph 0047, In some embodiments, the trained machine learning model 154 may receive an input of human resources having certain skill levels, new issues having certain workpoints, tracked time it takes the human resources to complete issues having the certain workpoints, amount of issues currently assigned to the human resources, and/or total workpoints for issues assigned to the human resources, and output an assignment of the new issues to the human resources; Paragraph 0048, In some embodiments, the machine learning models 60 are linked such that their outputs are used as inputs to one another. For example, the skill level output by a first machine learning model 154 may be input into a second machine learning model 154 that outputs the time allotment or the assignment of a new issue to a human resource; Applicant’s specification, in paragraphs 0045-0048, states that an audit includes monitoring the self-evaluation skill score and updating a skill score when there’s a discrepancy. Based on broadest reasonable interpretation in light of the specification, Avila discloses an “audit” because the invention updates the skill level when there’s a discrepancy in the performance of the worker).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify “updating a set of skills when there’s a discrepancy between the self-evaluation skill score received from the user for each feature and feedback received for support cases comprising each feature that are closed by the user” of the invention of Sahni et al. to further specify wherein the machine learning is a trained machine learning of the invention of Avila because doing so would allow the method to train a machine learning model to assign the skill level to the assignees based on tracked data pertaining to an amount of time it takes the assignees to complete issue types having a certain workpoint. (See Avila., Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P./           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624